Exhibit 10.6

 

TEMPUR-PEDIC INTERNATIONAL INC.

2003 EQUITY INCENTIVE PLAN

 

Stock Option Agreement

(Bhaskar Rao)

 

THIS AGREEMENT dated as of May 11, 2006, between Tempur-Pedic International
Inc., a corporation organized under the laws of the State of Delaware (the
“Company”), and the individual identified below, residing at the address there
set out (“you” or the “Optionee”).

 

1.    Grant of Option. Pursuant and subject to the Company’s 2003 Equity
Incentive Plan (as the same may be amended from time to time, the “Plan”), the
Company grants to you, the Optionee, an option (the “Option”) to purchase from
the Company all or any part of a total of 25,000 shares (the “Optioned Shares”)
of the common stock, par value $.01 per share, of the Company (the “Stock”), at
a price of $14.77 per share. The Grant Date of this Option is May 11, 2006.
Character of Option. This Option is not to be treated as an “incentive stock
option” within the meaning of Section 422 of the Internal Revenue Code of 1986,
as amended.

 

3.    Duration of Option. Subject to the following sentence, this Option shall
expire at 5:00 p.m. on May 11, 2016. However, if your employment or other
association with the Company and its Affiliates ends before that date (including
because your employer ceased to be an Affiliate), this Option shall expire at
5:00 p.m. on May 11, 2016 if earlier, the date specified in whichever of the
following applies:

 

(a) If the termination of your employment or other association is on account of
your death or disability, the first anniversary of the date your employment
ends.

 

(b) If the termination of your employment or other association is due to any
other reason, three (3) months after your employment or other association ends.

 

4.    Exercise of Option.

 

(a)    Until this Option expires, you may exercise it as to the number of
Optioned Shares identified in the table below, in full or in part, at any time
on or after the applicable exercise date or dates identified in the table.
However, during any period that this Option remains outstanding after your
employment or other association with the Company and its Affiliates ends,
including because your employer ceased to be an Affiliate, you may exercise it
only to the extent it was exercisable immediately prior to the end of your
employment or other association. The procedure for exercising this Option is
described in Section 7.1(e) of the Plan. You may pay the exercise price due on
exercise by delivering other shares of Stock of equivalent Market Value provided
you have owned such shares of Stock for at least six months.

 

Number of Shares
in Each Installment

--------------------------------------------------------------------------------

 

Initial Exercise Date
for Shares in Installment

--------------------------------------------------------------------------------

6,250

  May 11, 2007

6,250

  May 11, 2008

6,250

  May 11, 2009

6,250

  May 11, 2010

 

5.    Transfer of Option. Except as provided in Section 6.4 of the Plan, you may
not transfer this Option except by will or the laws of descent and distribution,
and, during your lifetime, only you may exercise this Option.

 

1



--------------------------------------------------------------------------------

6.    Incorporation of Plan Terms. This Option is granted subject to all of the
applicable terms and provisions of the Plan, including but not limited to the
limitations on the Company’s obligation to deliver Optioned Shares upon exercise
set forth in Section 10 (Settlement of Awards).

 

7.    Miscellaneous. This Agreement shall be construed and enforced in
accordance with the laws of the State of Delaware, without regard to the
conflict of laws principles thereof, and shall be binding upon and inure to the
benefit of any successor or assign of the Company and any executor,
administrator, trustee, guardian, or other legal representative of the Optionee.
Capitalized terms used but not defined herein shall have the meaning assigned
under the Plan. This Agreement may be executed in one or more counterparts all
of which together shall constitute one instrument.

 

8.    Tax Consequences. The Company makes no representation or warranty as to
the tax treatment to you of your receipt or exercise of this Option or upon your
sale or other disposition of the Optioned Shares. You should rely on your own
tax advisors for such advice.

 

9.    Certain Remedies.

 

(a)    If at any time within two years after termination of your employment or
association with the Company and its Affiliates any of the following occur:

 

(i)    you unreasonably refuse to comply with lawful requests for cooperation
made by the Company, its board of directors, or its Affiliates;

 

(ii)    you accept employment or a consulting or advisory engagement with any
Competitive Enterprise of the Company or its Affiliates or you otherwise engage
in competition with the Company or its Affiliates;

 

(iii)    you act against the interests of the Company and its Affiliates,
including recruiting or employing, or encouraging or assisting your new employer
to recruit or employ an employee of the Company or any Affiliate without the
Company’s written consent;

 

(iv)    you fail to protect and safeguard while in your possession or control,
or surrender to the Company upon termination of your employment or association
with the Company or any Affiliate or such earlier time or times as the Company
or its board of directors or any Affiliate may specify, all documents, records,
tapes, disks and other media of every kind and description relating to the
business, present or otherwise, of the Company and its Affiliates and any
copies, in whole or in part thereof, whether or not prepared by you;

 

(v)    you solicit or encourage any person or enterprise with which you have had
business-related contact, who has been a customer of the Company or any of its
Affiliates, to terminate its relationship with any of them; or

 

(vi)    you breach any confidentiality obligations you have to the Company or an
Affiliate, you fail to comply with the policies and procedures of the Company or
its Affiliates for protecting confidential information, you use confidential
information of the Company or its Affiliates for your own benefit or gain, or
you disclose or other misuse confidential information or materials of the
Company or its Affiliates (except as required by applicable law); then

 

(1)    this Option shall terminate and be cancelled effective as of the date on
which you entered into such activity, unless terminated or cancelled sooner by
operation of another term or condition of this Agreement or the Plan;

 

(2)    any stock acquired and held by you pursuant to the exercise of this
Option during the Applicable Period (as defined below) may be repurchased by the
Company at a purchase price of $14.77 per share; and

 

2



--------------------------------------------------------------------------------

(3)    any gain realized by you from the sale of stock acquired through the
exercise of this Option during the Applicable Period shall be paid by you to the
Company;

 

(b)    The term “Applicable Period” shall mean the period commencing on the
later of the date of this Agreement or the date which is one year prior to your
termination of employment or association with the Company or any Affiliate and
ending two years from your termination of employment or association with the
Company or any Affiliate.

 

(c)    The term “Competitive Enterprise” shall mean a business enterprise that
engages in, or owns or controls a significant interest in, any entity that
engages in, the manufacture, sale or distribution of mattresses or pillows or
other bedding products or other products competitive with the Company’s
products. Competitive Enterprise shall include, but not be limited to, the
entities set forth on Appendix A hereto, which may be amended from time to time
upon notice to you. At any time you may request in writing that the Company make
a determination whether a particular enterprise is a Competitive Enterprise.
Such determination will be made within 14 days after the receipt of sufficient
information from you about the enterprise, and the determination will be valid
for a period of 90 days from the date of determination.

 

10.    Right of Set Off. By executing this Agreement, you consent to a deduction
from any amounts the Company or any Affiliate owes you from time to time, to the
extent of the amounts you owe the Company under Paragraph 9 above, provided that
this set-off right may not be applied against wages, salary or other amounts
payable to you to the extent that the exercise of such set-off right would
violate any applicable law. If the Company does not recover by means of set-off
the full amount you owe the Company, calculated as set forth above, you agree to
pay immediately the unpaid balance to the Company upon the Company’s demand.

 

11.    Nature of Remedies.

 

(a)    The remedies set forth in Sections 9 and 10 above are in addition to any
remedies available to the Company and its Affiliates in any non-competition,
employment, confidentiality or other agreement, and all such rights are
cumulative. The exercise of any rights hereunder or under any such other
agreement shall not constitute an election of remedies.

 

(b)    The Company shall be entitled to place a legend on any certificate
evidencing any stock acquired upon exercise of this Option referring to the
repurchase right set forth in Section 9(a). The Company shall also be entitled
to issue stop transfer instructions to the Company’s stock transfer agent in the
event the Company believes that any event referred to in Section 9(a) has
occurred or is reasonably likely to occur.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as a sealed
instrument as of the date first above written.

 

TEMPUR-PEDIC INTERNATIONAL INC.

 

By:

    /s/ DALE E. WILLIAMS         /s/ BHASKAR RAO

Title:

    Senior Vice President, Chief Financial         Signature of Optionee    
  Officer, Secretary, and Treasurer                       Bhaskar Rao          
    Name of Optionee            

  Optionee’s Address:

                                         

 

4